—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit violent conduct, attempted assault on a staff member, interference with an employee and refusing to obey a direct order. The misbehavior report related that petitioner was being escorted to the shower room by two correction officers when he attempted to strike one of them with a bar of soap clutched in his fist. The two officers endeavored to restrain petitioner but he refused to stop struggling until he was manacled.
The misbehavior report and eyewitness testimony of both *830correction officers provided substantial evidence of guilt (see, Matter of Daum v Goord, 274 AD2d 715, 716; Matter of Odom v Goord, 271 AD2d 792). That petitioner’s testimony related a contrary version of the events in question raised an issue of credibility that was appropriately resolved by the Hearing Officer (see, Matter of Garnette v Goord, 270 AD2d 536). Petitioner’s claims of Hearing Officer bias and the alleged violation of his right to call witnesses and present documentary evidence have been reviewed and found to be without merit (see, Matter of Shaird v Selsky, 268 AD2d 721; Matter of Williams v Coombe, 238 AD2d 809, lv denied 90 NY2d 806).
Cardona, P. J., Mercure, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.